11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Crystal Renea Dodson,                         * From the 358th District Court
                                                of Ector County,
                                                Trial Court No. D-18-08-1183-CV-A.

Vs. No. 11-20-00227-CV                        * August 4, 2022

Ector County, Texas,                          * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Williams, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Trotter, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Crystal Renea Dodson.